Wood, J., (after stating the facts). As correctly stated by counsel for appellant, the following rule may be deduced from our cases as to the payment of taxes: “If the taxpayer pays to the collector proper amount and appropriates the money paid to the land on which he desires to pay, and the collector applies it to the payment of taxes on other land, it is nevertheless an actual .payment; or if the taxpayer designates on what land he desires to pay and pays the amount asked by the collector, and the collector omits from the receipt any portion of the land on which the taxes are to be paid, it is nevertheless equivalent to an actual payment.” Hickman v. Kempner, 35 Ark. 505; Gunn v. Thompson, 70 Ark. 500; Scroggin v. Ridling, 92 Ark. 630. In Scroggin v. Ridling, supra, we held that “where the owner of land in good faith attempted to pay the taxes on all of his land, but by the collector’s mistake the taxes on a part of 'it were not paid, the owner will be entitled to redeem the 'land.” The evidence in'this record, we think, is sufficient to show, by fair preponderance, that appellee had paid the taxes on the land in controversy for the year 1902, and that therefore appellant’s fax deed was null and void. The fact that Erwin entered the particular tract of land in controversy on the list that he paid taxes on for that year shows that he intended to pay the taxes on that particular tract, and when he -did afterwards pay the taxes on the lands included in his list necessarily he must have paid on that tract. The appellee, however, does not show that it had any title to the land in controversy, and because of this fact appellant contends that its title should be quieted under section 7105, Kirby’s Digest, which provides: “In all controversies and suits involving title to real property, claimed and held under and by virtue of a deed executed substantially as aforesaid by the clerk o.f the county court, the party claiming title adverse to that conveyed by such deed shall be required to prove, in order to defeat the said title, either that the said real property was not subject to taxation for the year (or years) named in the deed, or that the taxes had been paid before the sale. * * * But no person shall be permitted to question the title acquired by a deed of the clerk of the county court without first showing that he, or the person under whom he claims title to the property, had title thereto at the time of the sale, or that title was obtained from the United States or this State after the sale, and that all taxes due upon the property have been paid by such person, or the person under whom he claims title as aforesaid.” We are of the opinion that the above section has no application to the facts of this case. We held, on the former appeal, that this suit was an adversary proceeding to quiet title. Knauff v. National Cooperage Co., 87 Ark. 494. That is the law of the case. This, then, is not a suit for confirmation, but an adversary proceeding to quiet the title. The appellant is seeking, by affirmative action against the appellee, to remove a claim of title which he alleges that appellee has. Appellee does not ask any affirmative counter relief against appellant. Appellee simply showed that appellant’s prima facie title was void because the taxes for the year 1902 had been paid. That left the burden where the law places it in the whole case- — upon appellant. There is nothing in the facts of this record to take it out of the rule applicable in ordinary cases to quiet title, which has been so often announced by this court as follows: “In suits to quiet title the plaintiff mus-t succeed, if at all, as in actions of ejectment, upon the strength of his own title, and cannot rely upon the weakness of his adversary’s, and the burden is upon him to show title.” Hornor v. Jarrett, post p. 154; Mason v. Gates, 82 Ark. 294; Lawrence v. Zimpleman, 37 Ark. 644; Kelley v. Laconia Levee Dist., 74 Ark. 202; St. Louis Refrigerator & Wooden Gutter Co. v. Thornton, 74 Ark. 346; Chapman & Dewey Land Co. v. Bigelow, 77 Ark. 338. The judgment -is therefore correct, and is affirmed.